Citation Nr: 0626723	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of plantar warts, 
right foot.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of plantar warts, 
left foot.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision that granted the 
veteran service connection for residuals of plantar warts 
with an evaluation of 10 percent effective on May 20, 1999.  
The RO evaluated the veteran under 30 C.F.R. § 4.118 (2005) 
Diagnostic Code (DC) 7819, benign skin neoplasms.  

In April 2004, the RO issued a decision stating that it was 
more appropriate to rate the veteran's condition under DC 
7819-5284, foot injuries.  By rating the veteran under DC 
7819-5284, the RO was able to grant the veteran a separate 10 
percent evaluation for each foot, effective on May 20, 1999.  



FINDINGS OF FACT

1.  The service-connected residuals of plantar warts of the 
right foot are shown to be manifested by recurring painful 
callus formation on the bottom foot that requires the veteran 
to wear a special shoe; more than moderate overall foot 
impairment is demonstrated.  

2.  The service-connected residuals of plantar warts of the 
left foot are manifested by recurring painful callus 
formation on the bottom foot that requires the veteran to 
wear a special shoe; more than moderate overall foot 
impairment is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of 
plantar warts of the right foot have not been met. 38 C.F.R. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.118 including Diagnostic Code 7819-5284 (2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of 
plantar warts of the left foot have not been met. 38 C.F.R. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.20, 4.118 
including Diagnostic Code 7819-5284 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA and 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in an October 2001 letter that it 
would assist with obtaining the veteran's service medical 
records and other military or Federal records.  He was also 
informed that he should send private medical records to the 
RO on his own.  

This letter also discussed what the evidence needed to show 
in order to get the veteran's claim granted.  

VA additionally sent the veteran a letter in November 2003 
informing him of what the evidence needed to show to entitle 
the veteran to an increased initial rating for his claim.

Additionally, within the January 2004 Statement of the Case 
(SOC), May 2004 Supplemental Statement of the Case (SSOC), 
and October 2004 SSOC, the VA outlined the applicable 
statutes and rating criteria for evaluating the veteran's 
service-connected disability.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice of how disability ratings are determined 
and that an effective date for the award of benefits will be 
assigned if a higher evaluation is awarded.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

The assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran was accorded VA examinations in connection with 
this claim during November 2001 and December 2002.  

The veteran receives much of his medical care through the VA 
hospital system.  These records have been requested, 
received, and made a part of the claims file.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(d) (2005).  On review, 
there are no areas in which further development is needed.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes.  

However, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  


Residuals of plantar warts 

The veteran's service-connected right foot and left foot 
residuals of plantar warts disabilities appear to be similar 
in severity, and the Board will discuss entitlement to 
increased ratings under one heading.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the RO rated the veteran's residuals of plantar 
warts of the right and left feet using a hyphenated 
Diagnostic Code, 7819-5284.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 applies to benign skin neoplasms, and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284 applies to foot 
injuries.  

Diagnostic Code 7819, benign skin neoplasms, also directs 
that the rating be based on any residual scarring that may be 
present.  Neither the service medical records nor the 
December 2002 VA examination report indicates the presence of 
a scar associated with the residuals of plantar warts on the 
right or left feet.  

While the veteran's plantar warts are manifested by reports 
of pain associated with the callus formation on the feet, 
scars may not be assigned more than a 10 percent rating for 
even a painful scar unless the area of the scar is deep or 
causes limited motion and exceeds 12 square inches in area.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  

Under Diagnostic Code 7805, a scar may be rated based on 
limitation of function of the affected part.  If a scar were 
shown to be present on the bottom of the veteran's right or 
left feet, this would lead to Diagnostic Code 5284 for foot 
injuries as does Diagnostic Code 7819, which, as its third 
alternative, directs that the benign skin neoplasm be rated 
based on impairment of function.  

The Board agrees with the RO that among the criteria 
available, Diagnostic Code 5284 for foot injuries is most 
appropriate in this case.  

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating.  A moderately severe foot injury warrants 
a 20 percent rating, and a severe foot injury warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In order for a higher evaluation to be assigned, there must 
be evidence of actual loss of use of the foot, and in the 
event of a total loss of use, a 40 percent evaluation may be 
assigned.  Id.  

On review of the evidence, the Board finds that the veteran's 
residuals of plantar warts of the right and left feet are 
manifested by recurring painful callus formation on the feet.  
The veteran is shown to wear special shoes.  

The veteran stated in October 2003 that he must get off of 
his feet every few hours, and uses Gabapentin to relieve some 
of the pain.  

The December 2002 VA examination report stated that the 
veteran has dime-sized soft calluses at the head of the 
fourth metatarsal interphalangeal joint on the plantar 
surfaces of the veteran's right and left feet.  

The veteran's clinical records from 2000 through 2004 
indicate that he reports to the hospital every few weeks to 
have his calluses scraped.  In between hospital visits, the 
veteran scraped his own feet at home.  This does not, in the 
Board's judgment, equate with more than moderate impairment 
of either foot.  There is no evidence suggesting that the 
plantar warts residuals of the feet produces any actual 
functional loss or gait impairment.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202 
(1995), are applicable.  As the disability at issue, 
residuals of plantar warts, does not involve a joint, it 
would appear that the cited regulations and DeLuca are not 
applicable.  

In any event, the veteran's complaints of pain have been 
taken into consideration, but the medical evidence does not 
show increased functional impairment of the feet due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a finding of more than overall 
moderate disability.  38 C.F.R. § 4.40.  

The Board finds no basis to support the assignment of a 
rating in excess of the currently assigned 10 percent for the 
service-connected residuals of plantar warts of either foot.  
.

The veteran's representative also reminded the Board that the 
veteran's last VA examination for ratings purposes occurred 
in December 2002.  The Board is aware that the VA examination 
occurred nearly four years ago; however, the claims file 
contains the veteran's medical records through 2004.  

Nothing in the medical records indicates that the veteran's 
condition has worsened, and thus, a remand for an additional 
medical evaluation would likely result in no additional 
benefit flowing to the veteran.  

As the veteran has appealed his initial rating for this 
disability, the Board has examined his entire claim file to 
evaluate his initial level of disability in addition to any 
changes that may have occurred throughout the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The appeal must therefore be denied.  



ORDER

An initial rating in excess of 10 percent for the service-
connected residuals of plantar warts of the right foot is 
denied.  

An initial rating in excess of 10 percent for the service-
connected residuals of plantar warts of the left foot is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


